Citation Nr: 0624066	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for asthma.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from December 1971 
to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional (RO) Office in No. 
Little Rock, Arkansas.  In that decision, the RO determined 
that new and material evidence sufficient to reopen 
previously denied claims of entitlement to service connection 
for asthma and hearing loss had not been received.  

Following receipt of notification of the December 2004 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claims.  During the current appeal, and 
specifically in the statement of the case (SOC) issued in 
February 2005, a decision review officer (DRO) determined 
that new and material evidence sufficient to reopen the 
previously denied claims of entitlement to service connection 
for asthma and hearing loss had, in fact, been received.  The 
DRO reopened these previously denied claims but determined 
that the evidence of record did not support grants of the de 
novo claims for service connection for asthma and hearing 
loss.  

Although the RO has reopened the previously denied claims for 
service connection for asthma and hearing loss, the Board is 
required to address those particular issues (e.g., the new 
and material claims) in the first instance.  The Board has 
the jurisdiction to address a new and material issue and to 
reach the underlying de novo claim.  If the Board determines 
that new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that the RO in the present case has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claims for service 
connection for asthma and hearing loss has been received, the 
Board will proceed, in the following decision, to adjudicate 
these new and material issues in the first instance.  


FINDINGS OF FACT

1.  In a September 2001 decision, the RO denied service 
connection for asthma and hearing loss.  Following receipt of 
notification of the decision, the veteran did not initiate a 
timely appeal of the denial.   
 
2.  The evidence received since the RO's September 2001 
denial of service connection for asthma and hearing loss is 
material and raises a reasonable possibility of 
substantiating the claims for service connection for such 
disorders.  

3.  The veteran did not exhibit asthma in service, and such a 
disorder is not otherwise associated with his active duty.  

4.  The veteran did not exhibit hearing loss in service or 
within one year after discharge from such service, and such a 
disorder is not otherwise associated with his active duty.  


CONCLUSIONS OF LAW

1.  The RO's September 2001 denial of service connection for 
asthma and hearing loss is final.  38 U.S.C.A. § 7105 (West 
2000); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

2.  The evidence received since the RO's September 2001 
determination is new and material, and the claims for service 
connection for asthma and hearing loss are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  Hearing loss was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

As the Board will discuss in the following decision, the 
previously denied claims of entitlement to service connection 
for asthma and hearing loss are being reopened.  Thereafter, 
the Board will proceed to address the de novo claims for 
service connection for these disabilities in the following 
decision.  Importantly, the favorable action taken with 
regard to the new and material issues poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

With regard to the de novo claims for service connection for 
asthma and hearing loss, the Board acknowledges that, during 
the pendency of the current appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an August 2004 letter informed the 
veteran of the type of evidence necessary to support the de 
novo service connection issues on appeal.  This document also 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
claims but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the letters informed the veteran of his opportunity to submit 
"any other evidence or information that . . . [he believed 
would] support . . . [his] claim[s]."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) or an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision of his 
service connection claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for either asthma or hearing loss.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Thus, there can be no possibility of any prejudice 
to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the August 2004 letter was furnished to the veteran 
prior to the RO's initial denial of the de novo service 
connection claims in February 2005.  As such, the timing 
requirement of VCAA notification was met with respect to 
these issues.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

In this regard, the Board acknowledges that the veteran has 
not been accorded VA examinations pertinent to his asthma and 
hearing loss claims.  However, as the Board will discuss in 
the following decision, service medical records are negative 
for complaints of, treatment for, or findings of either 
asthma or hearing loss.  In fact, the first competent 
evidence of a diagnosis of asthma March 2001 (almost 30 years 
after the veteran's separation from active military duty), 
and the claims folder contains no competent evidence 
associating this disability with his active military duty.  
Furthermore, the first evidence of post-service complaints of 
hearing impairment is dated in November 2001 (almost 30 years 
after the veteran's separation from active military duty), 
and the claims folder contains no competent evidence 
associating any hearing impairment that he might have with 
his active military duty.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court has explained that 
"some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002) & 38 USCA 5103A(a)(2) 
(which note that the duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Consequently, the Board 
concludes that a remand to accord the veteran pertinent VA 
examinations (to include examiners' opinions regarding the 
etiology of the diagnosed asthma and of any hearing 
impairment that the veteran may have) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  Thus, 
following a discussion of the rationale for granting the new 
and material issues, the Board will proceed to adjudicate the 
de novo claims for service connection for asthma and hearing 
loss, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

According to the relevant evidence available at the time of 
the September 2001 rating action, service medical records 
were negative for complaints of, treatment for, or findings 
of asthma or hearing loss.  Additionally, the claims folder 
contained no post-service medical records.  

Thus, in September 2001, the RO determined that the claims 
folder contained no competent evidence of diagnosed asthma or 
hearing loss associated with the veteran's active military 
duty.  The RO, therefore, denied service connection for 
asthma and hearing loss.  Approximately two weeks later in 
October 2001, the RO notified the veteran of the decision.  

Following receipt of notification of the September 2001 
decision, the veteran did not initiate an appeal of the 
denial of his service connection claims.  Consequently, the 
RO's September 2001 denial of service connection asthma and 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2000); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2005).  The 
regulation regarding new and material evidence was amended.  
See 38 C.F.R. § 3.156(a) (2005).  The amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen finally decided 
issues which were received on or after August 29, 2001.  In 
the present case, the veteran's request to reopen his claims 
for service connection for asthma and hearing loss was filed 
in August 2004.  Therefore, the amended regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  See 
also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  
In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the September 2001 rating action, there was no 
competent evidence of diagnosed asthma or diagnosed hearing 
loss associated with the veteran's active service.  The 
additional records received since that prior decision now 
include competent evidence of diagnosed asthma as well as 
complaints of hearing impairment as presented by the veteran 
to a treating physician.  

This evidence is clearly probative because, for the first 
time, competent evidence of diagnosed asthma and of hearing 
impairment has been presented.  The Board finds, therefore, 
that the additional evidence received since the prior final 
denial of service connection for asthma and hearing loss in 
September 2001 raises a reasonable possibility of 
substantiating these issues.  See, 38 C.F.R. § 3.156(a) 
(2005).  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claims for service connection for asthma and hearing loss.  
See, 38 U.S.C.A. § 5108 & 38 C.F.R. § 3.156(a) (2005).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for asthma and hearing loss has been received, the 
Board must now address the de novo issues of entitlement to 
service connection for asthma and hearing loss.  In this 
regard, the Board notes that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
an organic disease of the nervous system, may also be 
established on a presumptive basis by showing that the 
disorder manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

With regard to the claim for service connection for asthma in 
the present case, the veteran asserts that he began having 
problems with asthma after he had contracted German measles 
during his active military duty.  The veteran's 
representative cites to a March 1972 service medical record 
which reflects treatment for viral exanthema and maintains 
that the veteran's asthma could be a residual of that virus.  

Significantly, however, competent evidence of record does not 
support the veteran's, or his representative's, contentions.  
Service medical records reflect treatment for a viral 
exanthem incurred in the line of duty in March 1972.  
However, service medical records are negative for complaints 
of, treatment for, or findings of asthma.  In fact, the 
separation examination which was conducted in November 1973 
demonstrated no complaints, or findings, of asthma.  Several 
weeks later upon discharge from service, the veteran reported 
that there had been no change in his medical condition since 
his separation examination.  

Post-service private and VA medical records reflect treatment 
for a reactive airway disease, including asthma, since March 
2001.  A VA outpatient treatment record dated in October 2001 
indicates that the veteran was diagnosed with asthma only 
"over a year or so ago."  Significantly, the claims folder 
contains no competent evidence associating the veteran's 
diagnosed asthma with his active military duty.  

The Board acknowledges the veteran's contentions that he 
incurred asthma as a result of his active military duty.  
Importantly, however, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The earliest competent evidence of 
asthma is dated in approximately 2001 (almost 30 years after 
the veteran's separation from active military duty).  
Further, the claims folder contains no competent probative 
evidence associating the veteran's diagnosed asthma with his 
active military duty.  Based on the current evidentiary 
posture, it is clear that the preponderance of the evidence 
is clearly against the veteran's service connection claim.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  This 
issue must, therefore, be denied.  

With regard to the claim for service connection for hearing 
loss, the veteran has maintained that he developed this 
disability as a result of the loud noises to which he was 
exposed during service.  His representative argues that the 
audiological test completed at the enlistment examination in 
December 1971 as well as the audiological evaluation 
conducted at the separation examination in November 1973 
reflect a drastic worsening of the veteran's hearing acuity.  

The Board acknowledges that the December 1971 enlistment 
examination demonstrated auditory thresholds ranging from 
zero to 5 decibels at 500 to 4000 Hertz (excluding 3000 
Hertz) and that the November 1973 separation examination 
reflected auditory thresholds ranging from zero to 20 
decibels at 500 to 4000 Hertz.  However, the threshold for 
normal hearing is zero to 20 decibels.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  Significantly, the fact remains 
that the service medical records are negative for complaints 
of, treatment for, or findings of hearing loss.  

According to a post-service VA medical record dated in 
November 2001, the veteran sought treatment for complaints of 
ear pain as well as an inability to "hear at all" from his 
left ear.  He reported having fallen and lost consciousness 
several days before the treatment session.  

The Board acknowledges the veteran's contentions that he 
incurred a hearing loss disability as a result of in-service 
exposure to loud noises.  Importantly, however, the veteran, 
as a lay person, is not competent to express an opinion 
concerning diagnoses, or etiology, of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
earliest competent evidence of post-service hearing loss 
complaints is dated in November 2001 (almost 30 years after 
the veteran's separation from active military duty).  
Further, the claims folder contains no competent probative 
evidence associating any hearing loss disability that the 
veteran may have with his active military duty.  Based on the 
current evidentiary posture, it is clear that the 
preponderance of the evidence is clearly against the 
veteran's service connection claim.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  This issue must, therefore, be 
denied.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for asthma, 
the appeal is granted to this extent only.  

Service connection for asthma is denied.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for hearing 
loss, the appeal is granted to this extent only.  

Service connection for hearing loss is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


